NOTICE: NOT FOR OFFICIAL PUBLICATION.
 UNDER ARIZONA RULE OF THE SUPREME COURT 111(c), THIS DECISION IS NOT PRECEDENTIAL
                 AND MAY BE CITED ONLY AS AUTHORIZED BY RULE.




                                    IN THE
             ARIZONA COURT OF APPEALS
                                DIVISION ONE


                       STATE OF ARIZONA, Appellee,

                                        v.

                        JAWON O. SMITH, Appellant.

                             No. 1 CA-CR 21-0496
                               FILED 9-6-2022


           Appeal from the Superior Court in Maricopa County
                        No. CR2015-106122-001
               The Honorable Michael D. Gordon, Judge

                                  AFFIRMED


                                   COUNSEL

Arizona Attorney General’s Office, Phoenix
By Linley Wilson
Counsel for Appellee

Ortega & Ortega, PLLC, Phoenix
By Alane M. Ortega
Counsel for Appellant
                            STATE v. SMITH
                           Decision of the Court



                      MEMORANDUM DECISION

Presiding Judge Maria Elena Cruz delivered the decision of the Court, in
which Judge Angela K. Paton and Judge Peter B. Swann joined.


C R U Z, Judge:

¶1            This appeal was filed in accordance with Anders v. California,
386 U.S. 738 (1967) and State v. Leon, 104 Ariz. 297 (1969). Appellant Jawon
O. Smith appeals his sentences for one count of sex trafficking of a minor
and one count of disorderly conduct. Counsel for Smith has advised this
court that counsel found no arguable questions of law and asks us to search
the record for fundamental error. Smith was afforded an opportunity to file
a supplemental brief in propria persona, but did not do so. After reviewing
the record, we affirm Smith’s sentences.

               FACTUAL AND PROCEDURAL HISTORY

¶2            After a jury trial, Smith was convicted of sex trafficking of a
minor under the age of eighteen (count 1), disorderly conduct as a lesser-
included offense of aggravated assault (count 2), and four counts of child
prostitution (counts 10-13). The superior court sentenced Smith to fourteen
years in prison for count 1, four years in prison for count 2, and twenty-one
years in prison for each of the child prostitution counts.

¶3            Smith filed a direct appeal, and in 1 CA-CR 17-0091 we
affirmed his convictions and vacated and remanded for resentencing on the
child prostitution convictions. State v. Smith, 1 CA-CR 17-0090, 1 CA-CR
17-0091 (cons.), 2018 WL 1867525, at *1, ¶ 1 (Ariz. App. Apr. 19, 2018) (mem.
decision). In 2018, the superior court resentenced Smith for the child
prostitution convictions, and he filed an Anders appeal from the
resentencing. In 1 CA-CR 18-0801, we affirmed Smith’s sentences for child
prostitution as modified. State v. Smith II, 1 CA-CR 18-0801, 2019 WL
3959472, at *1, ¶ 1 (Ariz. App. Aug. 22, 2019) (mem. decision).

¶4           Smith filed a petition for post-conviction relief in August
2020. The superior court ordered additional briefing, and thereafter the
State and Smith entered into an agreement stipulating that the court should
grant post-conviction relief and resentence Smith on counts 1 and 2. The
parties agreed that (1) Smith should be resentenced as a category two



                                     2
                             STATE v. SMITH
                            Decision of the Court

repetitive offender on counts 1 and 2 because his sentences for those counts
should have only been enhanced by one historical felony conviction instead
of two, (2) his conviction for disorderly conduct had been misclassified as a
class 5 felony and should be re-classified as a class 6 felony, and (3) the court
should impose the minimum sentences for counts 1 and 2.

¶5             The superior court accepted the stipulation, vacated Smith’s
sentences for counts 1 and 2, and resentenced Smith to the minimum term
of six years in prison for a category two repetitive offender convicted of sex
trafficking, a class 2 felony (count 1), and to a minimum term of one year in
prison for a category two repetitive offender convicted of disorderly
conduct, a class 6 felony (count 2). The court gave Smith credit for 2463
days of presentence incarceration. The court ordered the sentence for count
2 to be served consecutively to the sentence for count 1, the sentences for
counts 10-13 to be served consecutively to the sentence for count 2, and that
those sentences be served concurrently with the sentence imposed in
another matter, CR2013-455082-001.

¶6            Smith timely appealed, and we have jurisdiction pursuant to
Arizona Constitution Article 6, Section 9, and Arizona Revised Statutes
sections 12-120.21(A)(1) and 13-4031.

                                DISCUSSION

¶7              We review Smith’s sentences for fundamental error. See State
v. Flores, 227 Ariz. 509, 512, ¶ 12 (App. 2011). Counsel for Smith has advised
this court that after a diligent search of the record counsel has found no
arguable question of law. We have read and considered counsel’s brief and
fully reviewed the record for reversible error and find none. See Leon, 104
Ariz. at 300.

¶8            Smith’s new sentences were within the range of acceptable
sentences for his offenses, and as far as the record reveals, the resentencing
proceeding was conducted in compliance with the Arizona Rules of
Criminal Procedure and Smith’s constitutional and statutory rights. We
find no fundamental error.

¶9             Upon the filing of this decision, defense counsel shall inform
Smith of the status of the appeal and his future options. Counsel has no
further obligations, unless upon review counsel finds an issue appropriate
for submission to the Arizona Supreme Court by petition for review. See
State v. Shattuck, 140 Ariz. 582, 584-85 (1984). Smith will have thirty days
from the date of this decision to proceed, if he desires, with a pro per motion
for reconsideration or petition for review.


                                       3
                   STATE v. SMITH
                  Decision of the Court

                     CONCLUSION

¶10   For the foregoing reasons, we affirm the sentences imposed.




                  AMY M. WOOD • Clerk of the Court
                  FILED: AA




                               4